UNITED STATES COURT OF APPEALS

             FOR THE FIFTH CIRCUIT



                  No. 95-20752



              JOHN ALEX HALLMARK,

                                     Petitioner-Appellant,


                     VERSUS


GARY L. JOHNSON, DIRECTOR, TEXAS DEPARTMENT      OF
CRIMINAL JUSTICE, INSTITUTIONAL DIVISION,

                                       Respondent-Appellee.




                  No. 95-20869



             TERRENCE R. SPELLMON,

                                     Petitioner-Appellant,


                     VERSUS


GARY L. JOHNSON, DIRECTOR, TEXAS DEPARTMENT      OF
CRIMINAL JUSTICE, INSTITUTIONAL DIVISION,

                                       Respondent-Appellee.




                  No. 95-21050



           WALTER JOSEPH THIBODEAUX,

                                     Petitioner-Appellant,
                     VERSUS


GARY L. JOHNSON, DIRECTOR, TEXAS DEPARTMENT   OF
CRIMINAL JUSTICE, INSTITUTIONAL DIVISION,

                                    Respondent-Appellee.




                  No. 96-20115



         KENNETH GREGORY THOMPSON, JR.,

                                   Petitioner-Appellant,


                     VERSUS


GARY L. JOHNSON, DIRECTOR, TEXAS DEPARTMENT   OF
CRIMINAL JUSTICE, INSTITUTIONAL DIVISION,

                                    Respondent-Appellee.




                  No. 96-20587



               RODNEY J. GIBSON,

                                   Petitioner-Appellant,


                     VERSUS


GARY L. JOHNSON, DIRECTOR, TEXAS DEPARTMENT   OF
CRIMINAL JUSTICE, INSTITUTIONAL DIVISION,

                                    Respondent-Appellee.
                         No. 96-20901



  LUCRECIA LYNN MONROE, also known as Lucretia Lynn Monroe,

                                          Petitioner-Appellant,


                            VERSUS


     GARY L. JOHNSON, DIRECTOR, TEXAS DEPARTMENT        OF
     CRIMINAL JUSTICE, INSTITUTIONAL DIVISION,

                                           Respondent-Appellee.




        Appeals from the United States District Court
              For the Southern District of Texas



--------------------------------------------------------------



                         No. 95-50531



                      DANNY LEON LUCAS,

                                           Plaintiff-Appellant,


                            VERSUS


     WAYNE SCOTT, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
     JUSTICE, INSTITUTIONAL DIVISION; CHARLES VANCE, JR.,
     Chairman of the Texas Board of Criminal Justice,

                                          Defendants-Appellees.




                         No. 96-50140
                         RUBEN A. RODRIGUEZ,

                                               Petitioner-Appellant,


                               VERSUS


       GARY L. JOHNSON, DIRECTOR, TEXAS DEPARTMENT        OF
       CRIMINAL JUSTICE, INSTITUTIONAL DIVISION,

                                               Respondent-Appellee.




          Appeals from the United States District Court
                For the Western District of Texas

                            July 25, 1997

Before JOLLY, JONES, and PARKER, Circuit Judges.

PARKER, Circuit Judge:

     In this consolidated appeal, the appellants present a common

issue: whether the Texas Board of Criminal Justice’s 1993 directive

eliminating the Director of Pardons and Paroles’ discretion to

restore good time credits previously forfeited for disciplinary

violations constituted a violation of the Ex Post Facto Clause when

applied to prisoners with forfeited good time credits at the time

of the directive.   Finding no violation of the Constitution’s ex
post facto prohibition, we affirm the various district courts on

this issue.    Four appellants also present individual claims.

Finding all of these to be without merit, we affirm the district

courts on these claims as well.

               I.   FACTUAL AND PROCEDURAL HISTORY

     Beginning in 1977, Texas state law vested discretion in the


                                  4
Director of Pardons and Paroles (“Director”) to forfeit good time

credits for prison rule violations and also gave the Director the

discretion to restore such forfeited good time credits.1       The Texas

Legislature amended the statute in 1987, adding the following

provision that allowed the Texas Board of Criminal Justice (“TBCJ”)

to adjust its policy on restoration of good time credits in

relation to prison overcrowding.

     At least annually, the Texas Board [of Criminal Justice] shall
     review the department’s rules and policies relating to
     restoration of good conduct time that has been forfeited and
     in awarding additional good conduct time retroactively to
     inmates who have been reclassified. The board shall consider
     in its review whether the inmate overcrowding in the
     department has decreased and whether it is necessary for
     purposes of deceasing the overcrowding to restore good conduct
     time or award additional good conduct time retroactively to
     inmates who have been reclassified. If the board determines
     that overcrowding has decreased and it is not necessary to
     restore good conduct time or award additional good conduct
     time, it shall direct the department to discontinue those
     practices.

Tex. Civ. Stat. Ann. art. 6181-1 § 4 (West 1988).          Thus, if the

TBCJ determined that there was a decrease in overcrowding, it could

direct the Texas Department of Criminal Justice to discontinue the

restoration of good time credits.

     In 1993, the TBCJ issued a “Notice to Inmate Population” dated



     1
         The statute read as follows.

  Good conduct time is a privilege and not a right. Consequently, if
  during the actual term of imprisonment in the department, an inmate
  commits an offense or violates a rule of the department, all or any part
  of his accrued good conduct time may be forfeited by the director. The
  director may, however, in his discretion, restore good conduct time
  forfeited under such circumstances subject to rules and policies to be
  promulgated by the department.

Tex. Civ. Stat. Ann. art. 6181-1 § 4 (West 1979).

                                   5
November   12,     1993    (“the   1993    directive”)   which   stated    the

following.

     Effective November 20, 1993, the Texas Department of Criminal
     Justice--Institutional    Division   will    discontinue   the
     restoration of good conduct time forfeited as a result of
     disciplinary violations. This change in policy applies to
     good conduct time that is currently forfeited or that is
     forfeited in the future due to disciplinary rule violations.
     This means that any lost good time that was not restored as of
     November 20 will be permanently forfeited.

The directive was enforced as announced.

     The appellants appeal to this court following denials of their

habeas petitions by the district courts. The appellants argue that

the change in policy which eliminated the Director’s discretion to

restore    their     forfeited      good    time   credits   violates      the

Constitution’s ex post facto prohibition.                Various individual

claims are also asserted.

                                   DISCUSSION

                    A.    Certificates of Appealability

     The Antiterrorism and Effective Death Penalty Act of 1996

(“AEDPA”), Pub. L. 104-132, 110 Stat. 1214, amended 28 U.S.C. §

2253 to require a certificate of appealability (“COA”) before an

appeal may proceed in a § 2255 or a § 2254 action.            Following the

Supreme Court’s decision in Lindh v. Murphy, -- U.S. --, -- S. Ct.

--, -- L. Ed. 2d --, 1997 WL 338568 (June 23, 1997), we held that

§ 2254 petitioners are subject to the AEDPA’s COA requirement only

when a § 2254 petition is filed in the district court after the

AEDPA’s effective date of April 24, 1996. United States v. Carter,

-- F.3d --, 1997 WL 374754, *4 n.1 (5th Cir. July 8, 1997).               As an

initial matter, we must address whether the various appellants in

                                       6
this case have conformed to any applicable COA requirements.    For

§ 2254 petitioners not subject to the AEDPA’s new COA requirement,

its predecessor, the certificate of probable cause (“CPC”), remains

in effect as a prerequisite to our jurisdiction.         See, e.g.,

Sterling v. Scott, 57 F.3d 451, 453 (5th Cir. 1995).

     We must examine the various appellants’ cases’ chronologies to

determine if an appellant requires a COA or a CPC.    Then, we must

ascertain if each appellant has met the applicable prerequisites

for our jurisdiction.

1.   John Hallmark (“Hallmark”)

     The district court’s final judgment denying Hallmark’s § 2254

motion was entered on August 21, 1995 and Hallmark filed his notice

of appeal on September 13, 1995.         Thus, the AEDPA’s new COA

requirement does not apply to Hallmark and its predecessor, the

CPC, remains in effect for his appeal.     The district court denied

Hallmark’s application for a CPC in November 1995.      We construe

Hallmark’s notice of appeal as a request for the issuance of a CPC.

See Fed. R. App. P. 22(b) (1995).

     Unless we grant a CPC, we have no jurisdiction to hear an

appeal from a denial of habeas relief.    Sterling v. Scott, 57 F.3d

451, 453 (5th Cir. 1995).   To obtain a CPC, Hallmark must make a

substantial showing that he has been denied a federal right.

Barefoot v. Estelle, 463 U.S. 880, 893, 103 S. Ct. 3383, 3394-95,

77 L. Ed. 2d 1090 (1983).   This standard does not require Hallmark

to demonstrate the he would prevail on the merits but it does

require him to “demonstrate that the issues are debatable among


                                  7
jurists of reason; that a court could resolve the issues [in a

different manner]; or that questions are adequate to deserve

encouragement to proceed further.”            Crank v. Collins, 19 F.3d 172,

174 (5th Cir. 1994) (quoting Barefoot, 463 U.S. at 893 n.4 and

omitting   internal   quotations        and    citations)).    Applying   this

standard, we grant Hallmark’s application for a CPC.               See Newby v.

Johnson, 81 F.3d 567, 569 n.1 (5th Cir. 1996) (holding that

challenge to credit issued for time served while on parole arises

out of process issued by state court and is thus properly addressed

under § 2254).

2.   Terrence Spellmon (“Spellmon”)

     The   district       court    entered      final   judgment    dismissing

Spellmon’s habeas petition on September 14, 1995.             Spellmon filed

a notice of appeal on October 18, 1995.            The district court denied

a CPC and this court subsequently granted Spellmon a CPC on April

1, 1996.

3.   Walter Joseph Thibodeaux (“Thibodeaux”)

     The   district       court    entered      final   judgment    dismissing

Thibodeaux’s habeas petition on November 11, 1995.                  Thibodeaux

filed his notice of appeal on December 6, 1995.            The district court

denied   Thibodeaux   a    CPC    and   this    court   subsequently   granted

Thibodeaux a COA on the ex post facto issue.               Following Lindh’s

holding that the AEDPA’s amendments to the chapter of Title 28

containing the COA requirement are not retroactively effective, we

now consider Thibodeaux’s appeal under the predecessor CPC standard

which did not involve the specification or limitation of issues


                                        8
upon which it was granted.      See Muniz v. Johnson, 114 F.3d 43, 45

(5th Cir. 1997).       Having already considered at least one of

Thibodeaux’s issues to merit a COA, we grant a CPC for his appeal

since we have previously explained that the showing required for

both the COA and the CPC is the same.             See United States v.

Youngblood, -- F.3d --, 1997 WL 355356 (5th Cir. June 27, 1997);

Muniz, 114 F.3d at 45.

4.   Kenneth Gregory Thompson, Jr. (“Thompson”)

     After dismissing Thompson’s habeas petition, the district

court denied Thompson a CPC on April 4, 1996.               Thompson was

subsequently granted a COA on the ex post facto issue.             We now

grant a CPC for his appeal.

5.   Rodney J. Gibson (“Gibson”)

     Gibson filed his habeas petition in the district court on

August   9,   1995.    The   district   court   entered   final   judgment

dismissing Gibson’s habeas petition on June 13, 1996.         Gibson was

granted a COA on his ex post facto issue.        We now grant a CPC for

his appeal.

6.   Lucrecia Lynn Monroe (“Monroe”)

     Monroe filed her § 2254 petition in the district court on June

19, 1995.     The district court dismissed her habeas petition and

subsequently denied Monroe a CPC.       Monroe was granted a COA on her

ex post facto issue.     We now grant a CPC for her appeal.

7.   Danny Leon Lucas (“Lucas”)

     The district court entered final judgment dismissing Lucas’s

habeas petition and civil rights claims on June 26, 1995.           Lucas


                                    9
filed   a    notice    of    appeal       on   July     10,   1995.       Given       such   a

chronology, the AEDPA’s COA requirement does not apply and the

former CPC requirement remains in effect for Lucas.                           The district

court neither granted nor denied Lucas a CPC.                        Because a CPC is a

prerequisite to our jurisdiction in a § 2254 action, we must

dismiss this appeal for lack of jurisdiction and remand for the

district court’s consideration of a CPC.                    See Fed. R. App. P. 22(b)

(1995); Crank v. Collins, 19 F.3d 172, 174 (5th Cir. 1994).

8.    Ruben Rodriguez (“Rodriguez”)

      After the district court denied habeas relief on January 31,

1996, Rodriguez filed a timely notice of appeal and the district

court granted a CPC.

                        B.        The Ex Post Facto Claim

      The appellants allege that the 1993 directive removing the

director’s discretion to restore forfeited good time is a violation

of   the    Constitution’s         ex   post        facto   prohibition       in    that     it

eliminated the possibility of their forfeited good time credits

being      restored.        See    U.S.    Const.      art.    I,    §   10    (“No    state

shall...pass any...ex post facto Law”).                     They argue that the 1993

directive      increases      their       punishment        burden    after     sentencing

because under the old scheme, it was possible that they would have

obtained an earlier release than under the new scheme.                             The state

offers that good time credits only affect eligibility for parole

and mandatory supervision and because good time credits do not

affect the length of the sentence as imposed and the Director has

always had the discretion not to restore forfeited good time


                                               10
credits, the directive did not create a more burdensome punishment.

     The imposition of a punishment more severe than that assigned

by law when the criminal act occurred is a violation of the

Constitution’s ex post facto prohibition.              Weaver v. Graham, 450

U.S. 24, 30, 101 S. Ct. 960, 964, 67 L. Ed. 2d 17 (1981).              In order

to amount to an ex post facto violation, a change must be both

retroactive      and   to   a   prisoner’s   detriment.       “[T]wo   critical

elements must be present for a criminal or penal law to be ex post

facto: it must be retrospective, that is, it must apply to events

occurring before its enactment, and it must disadvantage the

offender affected by it.”          Id. at 29.

     The central issue of our ex post facto inquiry is whether the

1993 directive effectively increased or made more burdensome the

appellants’ punishment.2          See Lynce v. Mathis, -- U.S. --, 117 S.

Ct. 891, 37 L. Ed. 2d 63 (1997) (question presented was whether

consequences       disadvantaged       petitioner      by     increasing    his

punishment).       We must decide if the change disadvantaged the

prisoners affected by it to a degree of ex post facto significance.

Cal. Dep’t of Corrections v. Morales, -- U.S. --, --, 115 S. Ct

1597,    1603,   131   L.   Ed.   2d   588   (1995).    “In    evaluating   the



     2
         We note that the Supreme Court held in Lindh v. Murphy, -- U.S.
--, -- S. Ct. --, -- L. Ed. 2d --, 1997 WL 338668 (June 23, 1997), that the
review provisions for habeas cases set out by the AEDPA in 28 U.S.C. §
2254(d) are not to be applied retroactively to cases pending at the time
of the AEDPA’s effective date. Lindh overruled our earlier pronouncements
in this area, namely Drinkard v. Johnson, 97 F.3d 751 (5th Cir. 1996),
cert. denied, -- U.S. --, 117 S. Ct. 1114, 137 L. Ed. 2d 315 (1997), and
subsequent decisions regarding the application of § 2254(d). Accordingly,
our review is conducted without reference to the provisions set out in
amended § 2254(d).

                                        11
constitutionality...we     must    determine   whether   it    produces   a

sufficient risk of increasing the measure of punishment attached to

the covered crimes.”     Id.

     In Weaver v. Graham, the Supreme Court held that a statute

unilaterally reducing the amount of good time credits that a

prisoner could earn to reduce his sentence was barred by the ex

post facto prohibition.        In Lynce v. Mathis, the Court held that

the retroactive cancellation of early release credits already

awarded to state prisoners increased the prisoners’ punishment so

as to constitute an ex post facto violation.      117 S. Ct. 891.     This

case is distinct from Weaver and Lynce in that it does not present

a retroactive denial of an opportunity to reduce a prison sentence,

nor does it involve the cancellation of good time credits already

earned by prisoners.     The 1993 directive did not retract already

accumulated good time credits and the appellants in this case were

not denied an opportunity to earn good time credits.          In fact, they

have retained the opportunity to earn just as many good time

credits as they could on the day that they committed their crimes.

The only change enacted by the 1993 directive was that upon loss of

good time credits as a result of disciplinary infractions, there

was no longer a possibility of those good time credits being

restored.

     Although   a   “speculative,    attenuated   risk   of   affecting   a

prisoner’s actual term of confinement” may exist, that fact does

not answer an ex post facto inquiry.       Morales, 115 S. Ct at 1603.

The question of this constitutional transgression has long been “a


                                    12
matter of degree.”        Id. (citation and quotations omitted).                  While

the Supreme Court has declined to articulate a dividing line for

identifying      those    changes       that    have   a   sufficient       effect   on

substantive crimes or punishments to fall within the ex post facto

prohibition,      the     Court     has        explained    that     “speculative,”

“attenuated” and “conjectural” effects are insufficient under any

threshold that it might establish for ex post facto violations.

Id. In Morales, the Court found that the California legislation at

issue created “only the most speculative and attenuated risk of

increasing the measure of punishment attached to the covered

crimes,”   Id.    at     1605,    and    thus    presented    no     ex    post   facto

violation.    See also Lynce, 117 S. Ct. at 898 n. 16 (“Simply put,

we rejected the inmate’s claim in Morales, because it could not be

said with any certainty that the amended statutory scheme was more

‘onerous’ than at the time of the crime.”).

     We regard the Texas legislation at issue as also presenting

only a speculative possibility of increasing the appellants’ terms

of confinement.         In contrast to Weaver, the appellants were, as

already stated, not deprived of the opportunity to obtain an early

release.   The appellants were deprived only of the opportunity to

have forfeited good time credits restored and only if (1) they

committed a prison violation, (2) discretion was exercised to

forfeit some of their good time credits because of the rule

infraction,      and     (3)     they    would     have,     under        the   earlier

discretionary scheme, had those good time credits restored.                          In

other words, while the opportunity to earn early release was


                                          13
constricted to some degree, it was only if there was a disciplinary

problem, a discretionary exercise of forfeiture was exercised, and

the prisoner would have had the good time credits restored under

the   previous   discretionary    restoration   scheme.         Such    is   too

attenuated    and   speculative   to     constitute   an   ex    post     facto

violation.    Cf. Hamm v. Latessa, 72 F.3d 947, 948 (1st Cir. 1995)

(finding risk of increased punishment too speculative where earlier

release depended on an unlikely series of events and it was still

possible that prisoner would have had a later release under old

scheme), cert. denied, -- U.S. --, 117 S. Ct. 154, 136 L. Ed. 2d 99

(1996).    The fact that there was always a possibility to lose

earned good time credits as a result of a disciplinary violation

and never have them restored makes it clear that the 1993 directive

did not increase the appellants’ punishment.           As the California

Supreme Court explained, “[t]here is a critical difference between

a diminution of the ordinary rewards for satisfactory performance

of a prison sentence---the issue in Weaver--and an increase in

sanctions for future misbehavior in prison--which is at issue

here.”    In re Ramirez, 705 P.2d 897, 901 (Cal. 1985).                The 1993

directive did not substantially alter the consequences attached to

a crime already completed, and thus it did not change the quantum

of punishment such that it is unconstitutional.            Cf. Weaver, 450

U.S. at 33.

      Finally, we note that a critical element of an ex post facto

violation is an absence of forewarning, that is, that the change is

unexpected.      As the Supreme Court has explained, “critical to


                                    14
relief under the ex post facto Clause is not an individual’s right

to less punishment, but the lack of fair notice and governmental

restraint when the legislature increases punishment beyond that

what was perceived when the crime was consummated.”                    Weaver, 450

U.S. at 30 (emphasis added).             The Director of Pardons and Parole

has had the power since 1977 to                 decline to restore, at his

discretion, good time credits forfeited for prison violations, see

Tex. Civ. Stat. Ann. art. 6181-1 § 4 (West 1979), and so there was

indeed fair warning of the possibility of forfeiture of good time

credits and the consequences thereof.

       We    find   that   no   violation      of   the   Ex   Post   Facto    clause

occurred.

                            C.     Individual Claims

  1.       Deprivation of Liberty Interest without Due Process Claim

       Thibodeaux,3 Monroe and Rodriguez argue that prisoners have a

protected liberty interest in the restoration of good time credits

and that they were deprived of their protected liberty interest

without due process, as required by the Fourteenth Amendment’s Due

Process Clause.

       This    argument    fails    as   the    appellants     lack   the     liberty

interest that they assert. Since 1977, Texas law has provided that



       3
        Thibodeaux also presents a contention that he has suffered
retaliation in the parole process as a result of his status as a recognized
“writ-writer.” He did not present this claim to the district court, nor
to the state habeas court, and thus we cannot consider it for the first
time in this court. See Yohey v. Collins, 985 F.2d 222, 226 (5th Cir.
1993); Hulsey v. Texas, 929 F.2d 168, 172 (5th Cir. 1991). We have
considered only his contentions related to the 1993 directive as they were
the only issues before the district court.

                                         15
good conduct time credits are “a privilege and not a right.”                    Tex.

Civ. Stat. art. 6181-1 § 4 (West 1988).                Since 1977 and up until

the    1993   directive,       Texas    prison     authorities      possessed    the

discretion to restore or not to restore forfeited good conduct time

credits. Tex. Civ. Stat. art. 6181-1§ 4 (West 1988) (“The director

may,    however,   in    his    discretion,       restore    good    conduct    time

forfeited under such circumstances subject to rules and policies to

be promulgated by the department.”).

       Because the state statutes have, since at least 1977, vested

complete discretion with the state correctional authorities on the

issue    of   restoration       of     good     time   credits      forfeited   for

disciplinary infractions, there is no protected liberty interest in

the restoration of good time credits and this argument fails.                    See

Greenholtz v. Inmates of Neb. Penal and Correctional Complex, 442

U.S. 1, 11, 99 S. Ct. 2100, 2105, 60 L. Ed. 2d 668 (1979) (a

statute which “provides no more than a mere hope that the benefit

will be obtained...is not protected by due process”); Hamill v.

Wright, 870 F.2d 1032, 1036-37 (5th Cir. 1989) (no liberty interest

in award of good conduct time credits where state authorities

possessed     complete     discretion         concerning    the   award   of    such

credits); Ex parte Montgomery, 894 S.W.2d 324, 328-29 (Tex. Crim.

App. 1995) (policy of discretionary restoration of forfeited good

time credits did not create a protected liberty interest); see also

Board of Pardons v. Allen, 482 U.S. 369, 378 n. 10, 107 S. Ct.

2415, 2421 n.10, 96 L. Ed. 2d 303 (1987) (“statutes or regulations

that provide that a parole board ‘may’ release an inmate on parole


                                         16
do not give rise to a protected liberty interest”); Allison v.

Kyle, 66 F.3d 71, 74 (5th Cir. 1995) (Texas parole statutes do not

create a protected liberty interest due to discretionary nature).

                2.     Spellmon’s Due Process Claims

     Spellmon alleges that he was denied due process during a

prison disciplinary hearing which resulted in the forfeiture of

good time credits.   Specifically, he alleges that he was not given

adequate notice of the charges and was denied the right to cross-

examine a witness.

     Under Wolff v. McDonnell, 418 U.S. 539, 564-65, 94 S. Ct.

2963, 41 L. Ed. 2d 935 (1974), disciplinary action resulting in an

inmate’s loss of good time credit must be accompanied by certain

procedural safeguards, including written notice of the charges at

least 24 hours before a hearing regarding disciplinary sanctions.

See Murphy v. Collins, 26 F.3d 541, 543 & n.5 (5th Cir. 1994).   The

disciplinary charge against Spellmon involved a conspiracy to

create a work stoppage. Spellmon contends that he should have been

notified of his alleged co-conspirators’ names because without such

information he could not properly prepare a defense.    However, he

does not explain how the lack of that piece of information was

prejudicial to the preparation of his defense and thus his argument

on this issue fails.    See Simpson v. Ortiz, 995 F.2d 606, 609 (5th

Cir. 1993) (a prerequisite to issuance of a writ of habeas corpus

is   showing of prejudice as a result of alleged constitutional

violation).

     Spellmon also claims a due process problem in being prevented


                                  17
from cross-examining the warden at the hearing with a particular

question.   The transcript of the hearing is not in the record

before us, but even if it revealed that the warden was in fact not

allowed to answer the question posed by Spellmon, Spellmon has not

demonstrated that he was denied a procedurally adequate hearing.

In Wolff, the Supreme Court held that confrontation and cross-

examination of witnesses is not required in prison disciplinary

hearings.   418 U.S. at 567-68.

     Spellmon also contends that he was denied due process by the

Texas state courts’ policy against considering challenges to prison

disciplinary proceedings in state habeas proceedings.          Insofar as

Spellmon raises   a   due   process   challenge   to   the   state   habeas

proceedings, his claim fails because infirmities in state habeas

proceedings do not constitute grounds for relief in federal court.

See Duff-Smith v. Collins, 973 F.2d 1175, 1182 (5th Cir. 1992).

                            III.   CONCLUSION

     For the foregoing reasons, we AFFIRM the various district

courts as to the ex post facto claim.      We have reviewed all of the

appellants’ individual contentions, and we AFFIRM the district

courts as to those claims as well.         In the case of Lucas, we

DISMISS his appeal for lack of jurisdiction and REMAND for the

district court’s consideration of his CPC application.




                                    18